Citation Nr: 0720294	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-15 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for acute promyelocytic 
leukemia, claimed as due to exposure to Agent Orange or other 
herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from April 1966 to October 
1972 and from August 1991 to April 1998.

This appeal arose before the Board of Veterans' Appeals 
(Board) from July 2004 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefit.  In January 2007, the 
veteran testified before the undersigned at a Travel Board 
hearing at the RO.


FINDING OF FACT

The veteran's acute promyelocytic leukemia, which was 
diagnosed in March 2002, is not related to his period of 
service, to include exposure to herbicide agents.


CONCLUSION OF LAW

Acute promyelocytic leukemia was not incurred in or 
aggravated by service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.307(a)(6)(iii), 3.309(e) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In January 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The January 2004 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the January 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an April 2005 SOC and an October 2005 SSOC provided him with 
an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot. 

Moreover, the veteran was sent notification of the Dingess 
provisions in March 2006.  He was also told in July 2006 that 
an April 2006 decision of the U.S. District Court for the 
Northern District of California in Nehmer v. Department of 
Veterans Affairs, No. C-86-6160 (TEH) had held that the 
provisions of the Nehmer class action suit applied to 
disability or death claims based on chronic lymphocytic 
leukemia (CLL), thus entitling those who met the eligibility 
requirements to claim retroactive benefits.  To be eligible, 
a veteran must show the following:  (1) a diagnosis of 
chronic lymphocytic leukemia; (2) service on the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and (3) a claim that was filed or 
denied for disability or death benefits due to CLL between 
September 25, 1985, and October 16, 2003.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The law also contains presumptions regarding disabilities 
claimed as due to Agent Orange.  The governing law provides 
that a "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent . . . unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service."  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in 38 C.F.R. § 3.307(a), even though there is no 
evidence of such disease during the period of service.  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (which 
means transient neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset), porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to a herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed, within 
the appropriate time period, with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 
10 Vet. App. at 162.  In addition, the U.S. Court of Appeals 
for the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection for a non-
presumptive disease, with proof of actual direct causation by 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The veteran has claimed that he was exposed to herbicides, 
namely Agent Orange, during his service in Vietnam.  He 
asserts that this exposure caused his recently diagnosed 
acute promyelocytic leukemia.  Therefore, he believes that 
service connection for this disorder is justified.

The veteran's service medical records are silent as to any 
complaints, notation, or treatment of acute promyelocytic 
leukemia.

In March 2002, the veteran was diagnosed by a private 
physician with acute promyelocytic leukemia after presenting 
with groin cellulitis and pancytopenia. He underwent 
chemotherapy and a November 13, 2002 restaging bone marrow 
study found him to be in complete remission with maintenance 
chemotherapy.  VA outpatient treatment records included a 
notation from December 27, 2002 that the veteran had a 
history of exposure to Agent Orange.  These records show no 
family history of any blood disorders.

The veteran testified at a personal hearing before the 
undersigned in January 2007.  He stated that information from 
the American Cancer Association indicated that his type of 
leukemia, acute promyelocytic leukemia, can be caused by 
exposure to radiation, chemicals, or can be inherited.  He 
denied any exposure to radiation and noted that there was no 
family history of any kind of blood disorders.  However, he 
had been exposed to chemicals in service.  Therefore, he 
expressed the belief that his claimed condition is the result 
of his presumed herbicide exposure in Vietnam.

After a careful review of the evidence of record, the Board 
finds that service connection for acute promyelocytic 
leukemia has not been established.  The evidence clearly 
shows that the veteran served in Vietnam; thus, exposure to 
herbicides (such as Agent Orange) may be presumed under 
38 C.F.R. § 3.307(a)(6)(iii).  However, the fact that the law 
establishes a presumption of such exposure is not sufficient 
to establish service connection.  38 C.F.R. § 3.309(e) 
contains a list of diseases which may be presumed to be 
caused by exposure to Agent Orange.  A disease will be 
presumed to have been caused by herbicide exposure if a 
significant statistical association is shown to exist between 
the occurrence of the disease and herbicide exposure.  The 
factors to be applied in determining whether a significant 
statistical association exists and the standard to be applied 
in evaluating the evidence are described in 38 C.F.R. § 1.17. 

Certain diseases have been scientifically shown to be 
unrelated to herbicide exposure; these diseases include 
leukemia (other then chronic lymphocytic leukemia).  See 
Diseases Not Associated with Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  Therefore, 
although the veteran is presumed by law to have been exposed 
to herbicides during his service in Vietnam, he has not been 
diagnosed with a disorder which has been found to be 
presumptively related to that exposure.  

The Board acknowledges the veteran's reliance upon the 
publication of the American Cancer Association, indicating 
that there may be an etiological relationship between his 
acute promyelocytic leukemia and his herbicide exposure.  
However, that information shows only that his type of 
leukemia, acute promyelocytic leukemia, can be caused by 
exposure to radiation or chemicals, or can be inherited.  The 
veteran has not submitted any competent evidence, such as an 
opinion by a medical expert, which relates his own disease to 
his presumed Agent Orange exposure.  His submission 
constitutes a generic statement of a possible linkage, but 
does not specifically address his case, and therefore is not 
the equivalent of a medical opinion in his favor.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); see also 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
which merely suggests the possibility that a claimed illness 
might have been caused by in-service events is insufficient 
to establish service connection).

With all due respect for the veteran's sincere belief that 
his condition is related to herbicide exposure in service, he 
is not competent, as a layperson, to render an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, based on the evidence of record, the 
preponderance of the evidence is against the veteran's claim 
for service connection for acute promyelocytic leukemia.


ORDER

Entitlement to service connection for acute promyelocytic 
leukemia is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


